DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, as originally filed 11/24/2020, are pending and have been examined on the merits (claims 1, 19, and 20 being independent). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for processing online transaction data and providing an installment loan on the transaction, e.g., an installment payment for a purchased good or service, which contains the steps of receiving, identifying, retrieving, generating, transmitting, routing, and triggering.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claims 19 and 20 are direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for processing online transaction data and providing an installment loan on the transaction, e.g., an installment payment for a purchased good or service is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: identifying… the account data, retrieving… enrollment status, generating… a filtered transaction data, generating… a linked data, triggering… account allocation associated with the installment plan, and storing… enrollment status.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… event data comprising a transaction data, receiving… a result data, receiving… approval data, receiving… enrollment status, transmitting… filtered transaction data, and routing… linked data do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., real-time, online transactional processing, processor, memory containing instructions, an event broker, an issuer system, a transaction data structure, an enterprise data structure, a normalized schema, an analyzer, the filtered transaction data structure, a linked data structure, online address, and a user device) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0041-0043], real- time online transaction processing, one or more processors, hardware, software, and/or firmware modules, a user device, one or more servers, one or more cloud services, Event broker, load balancing services, an APACHE KAFKA platform, an AMAZON KINESIS platform, an AMAZON LAMBDA platform, distributed cloud platform, analyzer, and machine learning models) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., real-time, online transactional processing, processor, memory containing instructions, an event broker, an issuer system, a transaction data structure, an enterprise data structure, a normalized schema, an analyzer, the filtered transaction data structure, a linked data structure, online address, and a user device) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-18 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “wherein the event data comprises log-structured messages.”, in claim 3, the step of “wherein the operations further comprise parsing the event data to identify the transaction data structure.”, in claim 4, the step of “wherein the normalized schema comprises key value pairs.”, in claim 5, the step of “wherein the event broker …. real-time transactional data processing.”, in claim 6, the step of “wherein the event broker comprises…”, in claim 7, the step of “wherein generating the filtered transaction data structure comprises at least one of stripping sensitive data or masking sensitive data”, in claim 8, the step of “wherein the analyzer comprises…”, in claim 9, the step of “retrieving a destination from the enterprise data structure based on the account data,…”, in claim 10, the step of “wherein routing the linked data structure to … at least one of sending an email, transmitting a push notification, sending a text message,…”, in claim 11, the step of “wherein the account data is associated with at least one of a credit card, a bill pay account, or a debit card.”, in claim 12, the step of “wherein the generating the linked data structure is based on user profile data …”, in claim 13, the step of “wherein generating the linked data structure comprises retrieving the installment loan parameters from the enterprise data structure…”, in claim 14, the step of “wherein generating the linked data structure comprises generating the installment loan parameters based on the account data…”, in claim 15, the step of “wherein the linked data structure comprises instructions for generating…”, in claim 16, the step of “wherein the online address is associated…”, in claim 17, the step of “wherein triggering the account allocation comprises updating…”, and in claim 18, the step of “wherein the enterprise data structure comprises…” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating the filtered transaction data and providing the account allocation (e.g., an installment payment for the purchased good and service) based on the transaction data to the user is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-18, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 19, and 20 above.  Merely claiming the same process using the transaction information, generating an linked data associated with an installment payment option, and providing the installment payment option on the purchased good and service for the user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen), US Publication Number 2020/0074434 A1 in view of Walker et al. (hereinafter Walker), US Publication Number 2014/0046781 A1.
Regarding claim 1:
Chen discloses the following:
A system for real-time, online transactional processing (reads on “process online payment transactions through webpages, mobile applications”), comprising: (Chen: See abstract and paragraph [0129] “A POS system (e.g., a merchant POS system) may also include one or more server computers programmed or configured to process online payment transactions through webpages, mobile applications, and/or the like.” )
at least one processor (reads on “at least one processor”); and at least one memory containing instructions that (reads on “computer readable medium comprising instructions to direct the at least one processor to communicate installment payment data associated with a plurality of installment payment options to a customer device.”), when executed by the at least one processor, cause the at least one processor to perform a method comprising: (Chen: See paragraph [0020] “the system for providing installment payment options for a payment transaction may include at least one processor and at least one non-transitory computer readable medium comprising instructions to direct the at least one processor to communicate installment payment data associated with a plurality of installment payment options to a customer device.”)
receiving, from an event broker, event data (reads on “A first authorization request”) comprising a transaction data structure (reads on “a payment transaction with a customer”) that includes account data (reads on “first installment payment data”); (Chen: See paragraph [0020] “A first authorization request for a payment transaction with a customer of the customer device may be received from a merchant system. The first authorization request may include at least one field comprising first installment payment data associated with a first installment payment option of the plurality of installment payment options.”)
identifying (reads on “A second authorization request including the first installment payment data may be communicated to the first lender system”) an issuer system associated with the account data based on a comparison of the account data with an enterprise data structure having a normalized schema; (Chen: See paragraph [0020] “A second authorization request including the first installment payment data may be communicated to the first lender system. A first authorization response indicating approval of the first installment payment option for the payment transaction may be received from the first lender system.”, and see also [0170] “each of the at least one lender system 104b that provides bid data approves or pre-approves the first installment payment option for the customer. In some non-limiting embodiments, the first installment payment data may be transmitted to different lenders based on a predetermined priority.”)
generating (reads on “a token value may be generated”), based on the enrollment status, a filtered transaction data structure (reads on “a token value”) comprising filtered transaction data and filtered account data; (Chen: See paragraph [0122] “a payment token may be used in place of a PAN to initiate, authorize, settle, or resolve a payment transaction or represent the original credential in other systems where the original credential would typically be provided. In some non-limiting embodiments, a token value may be generated such that the recovery of the original PAN or other account identifier from the token value may not be computationally derived ( e.g., with a one-way hash or other cryptographic function).”)
routing (reads on “customer device 106 may receive (e.g., via the mobile payment application) a selection of the first installment payment option”) the linked data structure to a user device; (Chen: See paragraph [0161] “customer device 106 may receive (e.g., via the mobile payment application) a selection of the first installment payment option from among the plurality of installment payment options”)
receiving (reads on “receive an indication of the selection of the first installment payment option from customer device 106 (e.g., via the mobile payment application)”) approval data based on the linked data structure from at least one of the user device or a system associated with the online address; and (Chen: See paragraph [0161] “the lender platform and/or transaction service provider system 102 may receive an indication of the selection of the first installment payment option from customer device 106 (e.g., via the mobile payment application).”)
triggering (reads on “communicate first installment payment data to customer device 106”) an account allocation associated with the installment loan parameters based on the approval data. (Chen: See paragraph [0162] “the lender platform, lender system 104b, and/or transaction service provider system 102 may communicate first installment payment data to customer device 106. For example, the first installment payment data may include at least one of a creditor identifier, a loan term(s), an approval date, a creditor extension data length, and/or a creditor extension data field.”, and see also [0161] “the lender platform and/or lender system 104b may approve or pre-approve the first installment payment option (e.g., based on data communicated directly from customer device 106 and/or relayed via transaction service provider system 102).”)
Chen does not explicitly disclose the following, However Walker further teaches:
retrieving (reads on “determines whether application of the purchase price to the financial account is authorized…”; “compare the purchase price to a predetermined amount, and allow installment payments only if the purchase price exceeds the predetermined amount…”; “determine whether the specified account has been "pre-approved" such that installment payments are always allowed…”) an enrollment status of the issuer system from the enterprise data structure; (Walker: See paragraphs [0081]: “the central controller determines whether application of the purchase price to the financial account is authorized (step 362). The step 362 is also known as "authorizing the charge", and typically comprises an evaluation of whether the credit card account meets approval criteria of the credit card account issuer. Approval criteria are specific to each issuer, and may include the following: (i) the account must be in good standing, and not past due; (ii) applying the purchase price to the current balance of the account would exceed the balance limit” And [0082] “the central controller makes the determination based on the purchase price and/or the financial account identifier. For example, the central controller may compare the purchase price to a predetermined amount, and allow installment payments only if the purchase price exceeds the predetermined amount. The central controller may also determine whether the specified account has been "pre-approved" such that installment payments are always allowed, e.g. as determined by a purchaser score.”)
transmitting the [filtered] transaction data structure (reads on “a purchase price and a financial account identifier”) to an analyzer (reads on “a central controller”); (Walker: See paragraph [0027] “a central controller receives from a POS terminal a purchase price and a financial account identifier. The financial account identifier specifies a financial account, such as a credit card account.”, and notes: Walker is silent for the term of “filtered” as recited, however Chen further teaches in [0122].) 
receiving (reads on “The central controller, in tum, generates one or more installment plan identifiers”), from the analyzer (reads on “The central controller”), a result data structure (reads on “installment plan identifiers”) associated with the [filtered] transaction data structure; (Walker: See paragraph [0027] “The central controller, in tum, generates one or more installment plan identifiers indicating installment plans for payment of the purchase price. The installment plan identifiers are based on the purchase price and/or the financial account identifier.” and notes: Walker is silent for the term of “filtered” as recited, however Chen further teaches in [0122].))
generating (reads on “generates corresponding installment plan identifiers”), based on the result data structure, a linked data structure (reads on “an installment plan identifier may be an interest rate and number of payment periods, or may be a pointer to an entry in a database where such information is stored”) comprising installment loan parameters (reads on “an interest rate and number of payment periods”), the [filtered] transaction data (reads on “The purchase price and account number”), and [an online address]; (Walker: See paragraph [0075] “The purchase price and account number are transmitted to the central controller, which determines installment plan options (step 308) and generates corresponding installment plan identifiers. Each installment plan identifier indicates an installment plan for payment of the purchase price. For example, an installment plan identifier may be an interest rate and number of payment periods, or may be a pointer to an entry in a database where such information is stored.” and notes: Walker is silent for the term of “filtered”  and “an online address” as recited, however Chen further teaches “filtered” in [0122] and “an online address” in [0129] and [0161].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include approval criteria of an issuer for determining eligibility, as taught by Walker, in order to reduce a risk for an installment loan. (Walker: See paragraphs [0081-0085])
Regarding claim 3:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the operations further comprise parsing the event data to identify the transaction data structure. (Walker: See paragraph [0064] “the transaction database 48 stores entries 70, 72 and 74, each having a transaction identifier 76 which uniquely indicates a credit card account transaction. Each of the entries 70, 72 and 74 further has a credit card account number 78 identifying an account on which the transaction occurred, a date of the transaction 80, an installment plan identifier 82 for indicating an installment plan, if any, applied to the transaction, a merchant identifier 84 specifying a merchant at which the transaction occurred, and a purchase price 86 of the transaction.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the transaction database that stores entries, each having a transaction identifier which uniquely indicates a credit card account transaction, as taught by Walker, in order to provide the transaction details. (Walker: See paragraphs [0063-0069])
Regarding claim 4:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the normalized schema comprises key value pairs. (Walker: See paragraph [0075] “The purchase price and account number are transmitted to the central controller, which determines installment plan options (step 308) and generates corresponding installment plan identifiers. Each installment plan identifier indicates an installment plan for payment of the purchase price. For example, an installment plan identifier may be an interest rate and number of payment periods, or may be a pointer to an entry in a database where such information is stored.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the an installment plan identifier may be an interest rate and number of payment periods, or may be a pointer to an entry in a database where such information is stored, as taught by Walker, in order to provide better match for transaction data. (Walker: See paragraphs [0075-0076])
Regarding claim 5:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the event broker is a component of the system for real-time transactional data processing. (Walker: See paragraph [0074] “a process for allowing a purchaser to select an installment plan for purchases at a time of sale.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include allowing a purchaser to select an installment plan for purchases at a time of sale, as taught by Walker, in order to provide a real time transaction. (Walker: See paragraph [0074])
Regarding claim 6:
Chen discloses the following:
The system of claim 1, wherein the event broker comprises a distributed cloud-computing system. (Chen: See paragraph [0146] “a cloud computing network” and [0147] “FIG. 1 may be implemented as multiple, distributed systems or devices.”)
Regarding claim 7:
Chen discloses the following:
The system of claim 1, wherein generating the filtered transaction data structure comprises at least one of stripping sensitive data or masking sensitive data. (Chen: See paragraph [0122] “a payment token may include a series of numeric and/or alphanumeric characters that may be used as a substitute for an original account identifier. For example, a payment token "4900 0000 0000 0001" may be used in place of a PAN "4147 0900 0000 1234."…..a payment token may be used in place of a PAN to initiate, authorize, settle, or resolve a payment transaction or represent the original credential in other systems where the original credential would typically be provided. In some non-limiting embodiments, a token value may be generated such that the recovery of the original PAN or other account identifier from the token value may not be computationally derived ( e.g., with a one-way hash or other cryptographic function).”)
Regarding claim 8:
Chen discloses the following:
The system of claim 1, wherein the analyzer comprises a distributed cloud-computing system. (Chen: See paragraph [0146] “a cloud computing network” and [0147] “FIG. 1 may be implemented as multiple, distributed systems or devices.”)
Regarding claim 11:
Chen discloses the following:
The system of claim 1, wherein the account data is associated with at least one of a credit card, a bill pay account, or a debit card. (Chen: See paragraph [0121] “The account identifier may be embodied on a physical financial instrument (e.g., a portable financial instrument, a payment card, a credit card, a debit card, and/or the like)”)
Regarding claim 12:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the generating the linked data structure is based on user profile data linked to the account data in the enterprise data structure. (Walker: See paragraphs [0063] “the purchaser database 46 stores entries 57, 58 and 59, each having a credit card account number 60 which uniquely indicates an account. Each of the entries 50, 52 and 54 further has a name 61, an address 62, an account balance limit 63 and an account balance 64. Each entry of the purchaser database 46 thus defines a credit card account and associated purchaser.” And [0064] “the transaction database 48 stores entries 70, 72 and 74, each having a transaction identifier 76 which uniquely indicates a credit card account transaction. Each of the entries 70, 72 and 74 further has a credit card account number 78 identifying an account on which the transaction occurred, a date of the transaction 80, an installment plan identifier 82 for indicating an installment plan”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the transaction database that stores entries, each having a transaction identifier which uniquely indicates a credit card account transaction, as taught by Walker, in order to provide better installment payment plans. (Walker: See paragraphs [0063-0069])
Regarding claim 13:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein generating the linked data structure comprises retrieving the installment loan parameters from the enterprise data structure based on at least one of an identifier of the issuer system or an identifier of a user associated with the account data. (Walker: See paragraph [0065] “the installment plan database 50 stores entries 90, 92 and 94, each having an installment plan identifier 96 which uniquely indicates a different installment plan. Each of the entries 90, 92 and 94 further has a term 98 indicating the number of payments to be made under the installment plan, an interest rate 100 of the installment plan, and a required purchase price 102 at which the installment plan may be utilized.”, and see also [0074-0076])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the installment plan database that stores entries, each having an installment plan identifier which uniquely indicates a different installment plan, as taught by Walker, in order to provide better installment payment plans. (Walker: See paragraphs [0063-0069])
Regarding claim 14:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein generating the linked data structure comprises generating the installment loan parameters based on the account data and a rule associated with the issuer system. (Walker: See paragraphs [0081] “The central controller determines whether application of the purchase price to the financial account is authorized (step 362). The step 362 is also known as "authorizing the charge", and typically comprises an evaluation of whether the credit card account meets approval criteria of the credit card account issuer. Approval criteria are specific to each issuer, and may include the following: (i) the account must be in good standing, and not past due; (ii) applying the purchase price to the current balance of the account would exceed the balance limit” And [0082] “each installment plan may have one or more conditions, and installment payments are allowed if any installment plan's conditions are met. For example, one installment plan may have a condition that the purchase price is between $250 and $1,000, while a second installment plan has a condition that the total amount charged in the last month is over $2,000. Such conditions may be stored in the installment plan database 50 (FIG. 4).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include approval criteria of an issuer for determining eligibility, as taught by Walker, in order to reduce a risk for an installment loan. (Walker: See paragraphs [0081-0085])
Regarding claim 17:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein triggering the account allocation comprises updating the enterprise data structure. (Walker: See paragraph [0089] “When an installment plan is selected and transmitted to the central controller, the central controller calculates the amount of the corresponding installments based on purchase price, the interest rate and the number of installments….. An installment appears as a charge on subsequent bills until all installments have been paid. The first installment may appear on the next bill ( e.g., next month), or may alternatively appear after a predetermined "grace period" has elapsed.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include calculating the amount of the corresponding installments based on purchase price, the interest rate and the number of installments, as taught by Walker, in order to provide better installment payment options. (Walker: See paragraph [0089])
Regarding claim 18:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the enterprise data structure comprises a relational database. (Walker: See paragraph [0061] “The storage device 42 stores (i) a program 44 for controlling the controller processor 40 in accordance with the present invention, and particularly in accordance with the processes described in detail below; (ii) a purchaser database 46 for storing purchaser records; (iii) a transaction database 48 for storing past credit card purchases; (iv) an installment plan database 50 for storing installment plan options; (v) a purchaser billing database 52 for storing billable charges; (vi) an installment payments database 54 for storing total installment payments made; and (vii) a merchant database 56 for storing merchant records.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the installment plan database that stores entries, each having an installment plan identifier which uniquely indicates a different installment plan, as taught by Walker, in order to provide better installment payment plans. (Walker: See paragraphs [0063-0069])
Regarding claim 19: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Claims 2, 9-10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Walker in further view of Flurscheim et al. (hereinafter Flurscheim), US Publication Number 2016/0140545 A1.
Regarding claim 2:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein the event data comprises log-structured messages.
(Flurscheim: See paragraph [0172] “The mobile application of portable communication device 801 may retrieve the transaction verification log from the memory of the portable communication device, and package the data into transaction log information 828 for transmission to issuer/host system 872. The transaction log information 828 is derived from the transaction verification log stored on the portable communication device, and may include some or all of the information contained in the transaction verification log such as the per transaction details for each transaction such as the transaction timestamp, application transaction counter value, transaction type indicator, unpredictable number if available, and/or any combination thereof;”, and see also [0299-0301])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen and Walker to include the transaction verification log, as taught by Flurscheim, in order to provide transaction details for each transaction. (Flurscheim: See paragraph [0172])
Regarding claim 9:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein routing the linked data structure to the user device comprises: retrieving a destination from the enterprise data structure based on the account data, and transmitting the linked data structure to the destination. (Flurscheim: See paragraphs [0234] “Mobile application may send an alert to the mobile wallet platform” And [0316] “The receipt of a push notification by the underlying mobile application environment 1510 can be targeted towards mobile application 1515. Mobile application 1515 can be reached in band via MAP to replenish account parameters for the cloud-based account or push other data as may be deemed necessary by the issuer and/or MAP.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen and Walker to include sending an alert to the mobile application, as taught by Flurscheim, in order to provide a secure communication channel. (Flurscheim: See paragraph [0264])
Regarding claim 10:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein routing the linked data structure to the user device comprises at least one of sending an email, transmitting a push notification, sending a text message, or sending a message to an app associated with the user device, the message comprising instructions to generate an alert. (Flurscheim: See paragraph [0234] “Mobile application may send an alert to the mobile wallet platform” And [0316] “The receipt of a push notification by the underlying mobile application environment 1510 can be targeted towards mobile application 1515. Mobile application 1515 can be reached in band via MAP to replenish account parameters for the cloud-based account or push other data as may be deemed necessary by the issuer and/or MAP.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen and Walker to include sending an alert to the mobile application, as taught by Flurscheim, in order to provide a secure communication channel. (Flurscheim: See paragraph [0264])
Regarding claim 15:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein the linked data structure comprises instructions for generating an interface at the user device. (Flurscheim: See paragraph [0028] “a mobile application can access the contactless interface (e.g., a near-field communication (NFC) transceiver) of the portable communication device via the operating system (OS) of the portable communication device without involving a secure element.”, and see also [0103])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen and Walker to include accessing the contactless interface by the mobile application, as taught by Flurscheim, in order to provide a secure communication channel. (Flurscheim: See paragraph [0264])
Regarding claim 16:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein the online address is associated with an authentication system of the issuer system. (Flurscheim: See paragraph [0171] “MAP 870 may identify and authenticate the portable communication device associated with the account and mobile application, and send transaction log request 826 to the identified mobile application of portable communication device 801.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen and Walker to include sending transaction log request to the identified mobile application, as taught by Flurscheim, in order to provide a secure communication channel. (Flurscheim: See paragraph [0264])
Regarding claim 20:
Claim 20 is similar scope of claim 1 and the limitations below are further disclosed by Walker and Flurscheim.
Chen does not explicitly disclose the following, However Walker further teaches:
receiving an enrollment status of an issuer system; (Walker: See paragraph [0081]: “the central controller determines whether application of the purchase price to the financial account is authorized (step 362). The step 362 is also known as "authorizing the charge", and typically comprises an evaluation of whether the credit card account meets approval criteria of the credit card account issuer. Approval criteria are specific to each issuer, and may include the following: (i) the account must be in good standing, and not past due; (ii) applying the purchase price to the current balance of the account would exceed the balance limit (some issuers may approve purchases that exceed the balance limit by a specified margin), (iii) the corresponding credit card must not have been reported stolen or lost; and (iv) the account should not be closed.”)
storing the enrollment status in an enterprise data structure; (Walker: See paragraph [0082]: “each installment plan may have one or more conditions, and installment payments are allowed if any installment plan's conditions are met. For example, one installment plan may have a condition that the purchase price is between $250 and $1,000, while a second installment plan has a condition that the total amount charged in the last month is over $2,000. Such conditions may be stored in the installment plan database 50 (FIG. 4).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include approval criteria of an issuer for determining eligibility, as taught by Walker, in order to reduce a risk for an installment loan. (Walker: See paragraphs [0081-0085])
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
instructions for generating an interface at a user device; (Flurscheim: See paragraph [0028] “a mobile application can access the contactless interface (e.g., a near-field communication (NFC) transceiver) of the portable communication device via the operating system (OS) of the portable communication device without involving a secure element.”, and see also [0103])
routing the linked data structure to the user device by performing at least one of sending an email, transmitting a push notification, sending a text message, or sending a message comprising instructions to generate an alert to an app associated with the user device; (Flurscheim: See paragraphs [0234] “Mobile application may send an alert to the mobile wallet platform” And [0316] “The receipt of a push notification by the underlying mobile application environment 1510 can be targeted towards mobile application 1515. Mobile application 1515 can be reached in band via MAP to replenish account parameters for the cloud-based account or push other data as may be deemed necessary by the issuer and/or MAP.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen and Walker to include accessing the contactless interface by the mobile application, as taught by Flurscheim, in order to provide a secure communication channel. (Flurscheim: See paragraph [0264])
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
May 18, 2022